Citation Nr: 1403194	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  05-24 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral hip disability.

3.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Robert W. Legg, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to November 1966.

These matters initially came before the Board of Veterans' Appeals (Board) from an August 2004 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied entitlement to service connection for a bilateral knee disability and denied the Veteran's petition to reopen claims of service connection for back and bilateral hip disabilities as new and material evidence had not been submitted.

In February 2007 and April 2008, the Veteran testified at hearings before a Decision Review Officer and a Veterans Law Judge, respectively.  Transcripts of these hearings have been associated with his claims file.

In May 2008, the Board granted the petition to reopen the claims of service connection for back and bilateral hip disabilities and remanded the underlying claims, as well as the claim of service connection for a bilateral knee disability, for further development.

In April 2011, the Board denied the claims of service connection for a back disability, a bilateral hip disability, and a bilateral knee disability.  The Veteran appealed the Board's denials to the United States Court of Appeals for Veterans Claims (Court).

In November 2011, the Court set aside the Board's April 2011 decision and remanded the case for readjudication in compliance with directives specified in a November 2011 Joint Motion filed by counsel for the Veteran and VA.

In January 2012, the Board sent the Veteran a letter informing him that the Veterans Law Judge who had conducted the April 2008 hearing was no longer employed at the Board and asked him to indicate whether he wanted to attend a new hearing.  A copy of this letter was also sent to the Veteran's representative.  The Veteran responded that he did not wish to have another hearing.

In August 2012, the Board remanded these matters for further development in compliance with the Joint Motion.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and considered as part of this appeal.


FINDINGS OF FACT

1.  The Veteran's current back disability did not have its clinical onset in service, was not exhibited within the first post-service year, and is not otherwise related to active duty.

2.  The Veteran's current bilateral hip disability did not have its clinical onset in service, was not exhibited within the first post-service year, and is not otherwise related to active duty.

3.  The Veteran's current bilateral knee disability did not have its clinical onset in service, was not exhibited within the first post-service year, and is not otherwise related to active duty.


CONCLUSIONS OF LAW

1.  The Veteran's current back disability was not incurred or aggravated in service and it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113(b), 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a) (2013).

2.  The Veteran's current bilateral hip disability was not incurred or aggravated in service and it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113(b), 1131, 5107(b); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a).

3.  The Veteran's current bilateral knee disability was not incurred or aggravated in service and it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113(b), 1131, 5107(b); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in May 2004, the RO notified the Veteran of the evidence needed to substantiate his claims of service connection for a back disability, a bilateral hip disability, and a bilateral knee disability.  These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant's Veteran status has been substantiated.  He was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in a March 2006 letter.  The timing deficiency with regard to this letter was cured by readjudication of the claims in a May 2007 supplemental statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2013) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

At the Veteran's February 2007 and April 2008 hearings, the DRO and the Veterans Law Judge identified the issues on appeal and asked the Veteran about the nature of his claimed back, hip, and knee injuries in service and the treatment received in service for these injuries.  The Veterans Law Judge also asked the Veteran about the symptoms and history of his claimed disabilities, as well as the post-service treatment for the disabilities, to ensure that all relevant treatment records had been obtained.  Further, the Veteran provided testimony as to the symptoms and history of his claimed disabilities and the treatment received for the disabilities, thereby demonstrating actual knowledge of the ability to identify and submit additional relevant evidence.  Also, the Board subsequently remanded the underlying claims of service connection for a back disability, a bilateral hip disability, and a bilateral knee disability in May 2008 to obtain additional evidence (i.e. service records pertaining to the Veteran's claimed injuries in service, VA treatment records, Social Security Administration (SSA) disability records, and opinions as to the etiology of the Veteran's claimed disabilities) suggested by the hearing testimony.  The duties imposed by Bryant were thereby met.

VA obtained the Veteran's service treatment records, pertinent service personnel records, SSA disability records, and some of the identified relevant post-service VA treatment records.  In addition, the Veteran was afforded VA examinations to assess the nature and etiology of his claimed back, hip, and knee disabilities.   

The Veteran submitted signed and completed "Authorization and Consent to Release Information" forms (VA Form 21-4142) for relevant treatment records from Dr. Warrick, Three Rivers Area Hospital (Three Rivers), Dr. Zimont, Dr. Houghton, Professional Medical Center (Professional), and CHS Healthcare/Immokalee Walk-In Clinic (CHS).  The agency of original jurisdiction (AOJ) sent letters to these treatment providers in September and October 2008, February 2009, and April 2010 and requested copies of all available relevant treatment records.  Three Rivers responded that the Veteran had no verifiable records at that facility.  Dr. Zimont responded that he had retired in May 2007 and that any records dated prior to May 2000 had been destroyed.  Professional indicated that the Veteran was not a patient at that facility.  Also, CHS responded that the Veteran had last been treated at that facility in 1998 or 1999 and that his records were destroyed in 2006.  

With respect to Dr. Warrick, the letter that was sent to him by the AOJ was returned as undeliverable due to an insufficient address.  In November 2008, the AOJ sent the Veteran a letter and asked him to provide any alternative address for Dr. Warrick.  A copy of the appropriate release form (VA Form 21-4142) was included with the letter.  In a November 2008 statement (VA Form 21-4138), the Veteran stated that he was treated by Dr. Warrick over 41 years in the past, that he was deceased, and that his office had become a private residence.  The Veteran did not have any other address by which to obtain treatment records from Dr. Warrick and he stated that such records were likely destroyed.  Additionally, a letter received from Dr. Houghton's widow in March 2009 indicated that Dr. Houghton was also deceased.

The Veteran was notified of the efforts that had been undertaken to obtain treatment records from Three Rivers, Dr. Zimont, and Professional by way of letters dated in September and October 2008.  He was also notified in the letters that no identified treatment records were available from these treatment providers and that VA would potentially decide his claim within 30 or 60 days if additional evidence was not received.  Also, he was asked to submit any private treatment records that were in his possession.  He has indicated that he does not have any such records in his possession.

In April 2010, the AOJ issued a formal finding that copies of any relevant treatment records from Dr. Warrick, Three Rivers , Dr. Zimont, Dr. Houghton, Professional, and CHS were unavailable.  Thus, VA determined that any further efforts to obtain such treatment records would be futile.  38 C.F.R. § 3.159(c)(2) (2013).

In its May 2008 and August 2012 remands, the Board instructed the AOJ to, among other things: contact the National Personnel Records Center (NPRC) and request the Veteran's sick and morning report documents and any other relevant information (e.g. unit histories, diaries, operational reports) pertaining to the time period from June to December 1966; ask the Veteran to identify any additional relevant private treatment records; attempt to obtain any additional relevant private treatment records for which appropriate release forms had been submitted; obtain any additional relevant VA treatment records (including records from the VA outpatient clinic in South Bend, Indiana (VAOPC South Bend) dated in the 1970s and the VA Medical Center in West Palm Beach, Florida (VAMC West Palm Beach)); obtain all available SSA disability records; afford the Veteran a VA orthopedic examination; and obtain opinions as to the nature and etiology of his claimed back, bilateral hip, and bilateral knee disabilities.

As explained above, all available service treatment records and SSA disability records have been obtained and associated with the claims file.  Also, all available morning reports for the period from June to December 1966 and all relevant treatment records from VAMC West Palm Beach have been obtained and associated with the claims file.  Moreover, VA orthopedic examinations were conducted in August 2008, September 2010, and October 2013 and opinions as to the etiology of the Veteran's claimed disabilities were obtained.  The October 2013 examination was thorough, contained all pertinent findings, and responded to the inquiries posed by the Board.

In December 2009, the AOJ sent the Veteran a letter and asked him to identify any relevant private treatment records and to submit the appropriate release form so as to allow VA to obtain any such records (including records from Dr. Warrick, Three Rivers, Dr. Zimont, Dr. Houghton, Professional, and CHS.)  Copies of the release form (VA Form 21-4142) were included with the letter.  As explained above, all appropriate efforts were undertaken to obtain treatment records from these private treatment providers and any further efforts would be futile.  The Veteran did not identify any other relevant private treatment records.  

The AOJ contacted VAOPC South Bend in November 2012 and February and September 2013 and requested copies of all outpatient treatment records dated in the 1970s.  The Veteran was notified of the efforts that were being undertaken to obtain treatment records from VAOPC South Bend by way of a February 2013 letter and he was asked to submit any treatment records from that facility that were in his possession.  His representative responded in March 2013 that he did not have any such treatment records in his possession.  In September 2013, VAOPC South Bend responded that the Veteran had never been treated by VA in northern Indiana.  Hence, the AOJ issued a formal finding that copies of any relevant treatment records from VAOPC South Bend dated in the 1970s were unavailable.  

The Veteran was informed in an October 2013 letter that the identified treatment records from VAOPC South Bend were not available or had been destroyed and that VA would potentially decide his claim within 10 days if additional evidence was not received.  Therefore, the Board finds that any further efforts to obtain treatment records from VAOPC South Bend would be futile.  38 C.F.R. § 3.159(c)(2).
Thus, the AOJ substantially complied with all of the Board's relevant May 2008 and August 2012 remand instructions and VA has no further duty to attempt to obtain any additional records or conduct additional examinations with respect to the claims being decided herein.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities listed in 38 C.F.R. § 3.309(a), including arthritis, is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if such is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Notwithstanding the foregoing presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, an October 2013 VA examination report includes diagnoses of degenerative disc disease of the thoracolumbar spine and bilateral degenerative joint disease of the hips and knees.  Thus, current back and bilateral hip and knee disabilities have been demonstrated.

The Veteran contends that he injured his back, hips, and knees in service when he encountered problems with his parachute on two occasions in 1966 while jumping from military aircraft.  Although he has provided varying reports as to whether he received any treatment for his injuries in service, he did not reportedly receive any significant in-service treatment and was using crutches at the time of his separation from service.  He reportedly sought treatment for his back, hips, and knees within a year following his separation from service (the records of which are unavailable) and he claims that he has experienced a continuity of back, hip, and knee symptomatology in the years since service.

The Veteran is competent to report back, hip, and knee injuries in service as well as a continuity of symptomatology in the years since service.  However, his reports must be weighed against the objective evidence and their credibility must be assessed.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.

There is no evidence of any complaints of or treatment for back, knee, or hip problems in the Veteran's service treatment records and his October 1966 separation examination was normal other than for enucleated tonsils and a right shoulder tattoo.  Also, the morning reports obtained from the NPRC do not include any references to parachuting accidents in service or treatment received for any injuries sustained in such an accident.

If a chronic disease, such as arthritis, is shown in service and at any time thereafter, service connection will be conceded. 38 C.F.R. § 3.303(b).  There must, however, be sufficient observations in service to identify the disease entity.  Id.  As discussed above, there is no evidence showing any diagnosed back, hip, or knee arthritis in service and the Veteran has not contended that such arthritis existed in service.  Hence, service connection cannot be granted on this basis here.

The objective evidence otherwise indicates that the Veteran's current back, hip, and knee disabilities did not manifest until many years after service.  The earliest post-service clinical evidence of a possible back disability are VA immunization and primary care treatment notes dated in December 2003 which reveal that the Veteran reported chronic low back pain.  An examination and X-rays revealed minimal percussion tenderness in the mid thoracic area, minimal lumbar spondylosis, and narrowing at the L5-S1intervertebral disc space (which may have been due to degenerative disc disease.)  The earliest post-service clinical evidence of any hip problems are treatment records from Naples Community Hospital, Incorporated (Naples) dated in September 1987 which reveal that the Veteran was involved in a motor vehicle accident and sustained a fracture dislocation of the left hip.  Also, the earliest post-service clinical evidence of any knee problems is a January 1989 emergency room treatment record from Naples which indicates that the Veteran sustained a left knee sprain when he was assaulted by his wife.  There is no clinical evidence of any earlier back, hip, or knee problems following service.  

Moreover, in her March 2009 letter, Dr. Houghton's widow (C.H.) reported that she had worked in Dr. Houghton's office and that the Veteran was treated at that facility from 1975 through 1978.  He suffered from "multiple joint injuries" stemming from his knees and hips and up to and including his neck.  He was given injections to treat the inflammatory tissues surrounding the injuries and was also treated with heat and ultrasounds.

C.H. is competent to report her observations of the Veteran's symptoms.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  Also, there is no evidence to explicitly contradict her report and it is not inconsistent with the evidence of record.  Thus the Board finds that C.H.'s report that the Veteran received treatment for orthopedic problems (including potential back, hip, and knee problems) as early as 1975 are credible.  Nevertheless, the absence of any objective clinical or lay evidence of back, hip, or knee symptoms for almost a decade after the Veteran's separation from service in November 1966 weighs against a finding that his current back, hip, or knee disabilities were present in service or in the year or years immediately after service.

The Veteran has provided varying statements as to the history of his back, hip, and knee symptoms.  For example, he has claimed that back, hip, and knee symptoms have persisted ever since service.  However, a report of medical history form dated in October 1966 that was completed for purposes of separation from service indicates that he reported that he was not experiencing, nor had he ever experienced, any "swollen or painful joints," "arthritis or rheumatism," "bone, joint, or other deformity," "trick or locked knee," or any other health problems other than vision problems and a venereal disease.  Also, the Veteran has reported on several occasions (including on a VA Form 21-4138 dated in December 2004) that he received some treatment in service at a medical clinic following his in-service back, hip, and knee injuries.  However, the October 2013 VA examination report reflects that he reported that following the in-service injuries, "he was taken to the barracks" and that "his commander refused to allow him to get hospitalized as he did not want a black mark on his records."

In light of the absence of any objective evidence of complaints of or treatment for back, hip, or knee problems during service, the fact that the Veteran's October 1966 separation examination was normal other than for enucleated tonsils and a tattoo, the absence of any clinical evidence of back, hip, or knee symptoms for nearly a decade following service, and the Veteran's inconsistent statements concerning the history of his back, hip, and knee disabilities, the Board concludes that his reports concerning the history of his claimed disabilities, including any reports of a continuity of symptomatology since service, are not credible.  Thus, neither the clinical record nor the lay statements of record establish a continuity of symptomatology in this case, precluding an award of service connection on this basis.

The medical opinions of record indicate that the Veteran's current back, hip, and knee disabilities are not related to service.  A December 2003 VA immunization note includes a diagnosis of low back pain and likely degenerative joint disease which was "probably related to multiple injuries and possible military exposure."  There was no further explanation or reasoning provided for this opinion.

An April 2007 VA examination report includes opinions that it was not possible to determine whether the Veteran's current back, hip, and knee disabilities were related to service (including multiple parachute jumps in service) without resorting to speculation.  These opinions were based on the fact that the Veteran's service treatment records were silent for any complaints, treatment, or diagnosis of any lumbar spine, hip, or knee disabilities.  Also, there was no documentation of any ongoing back, hip, or knee problems.

The physician who conducted an August 2008 VA examination opined that the Veteran's current back, hip, and knee disabilities were not likely ("less likely as not"/"less than 50/50 probability") caused by or a result of service.  The examiner reasoned that there was no documentation in the Veteran's service treatment records of any spine, hip, or knee problems and that his separation examination was completely normal concerning joint or spine problems.  There was no evidence of any ongoing problems from 1966 to 1987 when he sustained injuries in a motor vehicle accident.

The physician who conducted a September 2010 VA examination opined that "within reasonable medical certainty, i.e. more likely than not," he could not find evidence that the Veteran's present physical complaints were related to a parachute injury in service.  He explained that a review of the Veteran's medical records did not reveal any documentation from his time in service describing his accident or any evidence of subsequent treatment for an injury regarding a parachute accident.

The October 2013 VA examination report includes an opinion that it was not likely ("less likely than not"/"less than 50 percent probability") that the Veteran's current back, hip, and knee disabilities were incurred during or aggravated by service or were the result of his reported parachute accident in service.  This opinion was based on a review of the Veteran's medical records and reported history (including his reports of injuries in service and a continuity of symptomatology since service) and the fact that there was no documentation to support the claimed back, hip, and knee disabilities during active service.  The Veteran reported that his health was "good" on the October 1966 report of medical history form completed for purposes of separation from service and he indicated that he was not experiencing any back trouble, knee trouble, or joint or bone deformity.  He also reported that he did not experience any hospitalization.  Overall, there was no documentation to support the chronicity of the claimed disabilities.

Also, the Veteran's statements at the time of his separation from service and during a February 1992 psychiatric examination at the David Lawrence Center were contradictory to his other statements noted in the claims file.  For example, he reported in August and December 2004 and August 2005 that he was treated at a medical clinic in service following his claimed parachute accidents and that his injuries were "all related to combat related training exercises."  However, he reported during the February 1992 psychiatric examination that he was a professional motorcycle racer and that he was driving a truck when he fell asleep and was involved in a motor vehicle accident.  He did not provide any of this information to the physician who conducted the October 2013 VA examination.  Also, he reported to the October 2013 examiner that his officer denied him hospitalization in service and that he was brought to the barracks because he did not want to tarnish his reputation.  Thus, the Veteran's statements and history were deemed to be inconsistent and unreliable.

The October 2013 examiner also opined that it was likely ("at least as likely as not"/"50 percent or more probability") that the Veteran's current back, hip, and knee disabilities were the result of his September 1987 motor vehicle accident.  The examiner reasoned that there was no documentation to support a finding that the diagnosed back, hip, and knee disabilities existed prior to the 1987 accident.  Rather, evidence reflected that he was involved in a bad motor vehicle accident in 1987 that caused him to incur a hip fracture.  Within a few years of the accident, he had developed degenerative arthritic changes in the right hip.  In addition, he drove under the influence on several occasions and had been involved in other motor vehicle accidents.  He was a professional motorcycle racer and incurred an injury to his knee as the result of a domestic violence incident.  The evidence indicated that he had sustained several fractures as the result of motor vehicle accidents.  Therefore, it was likely ("at least as likely as not"/"50 percent or more probability") that the Veteran's lumbar degenerative disc disease and degenerative joint disease of the hips and knees were the result of his September 1987 motor vehicle accident and the other factors noted in the preceding rationale.

The October 2013 examiner also opined that  it was not likely ("less likely as not"/"less than 50 percent probability) that the Veteran's motor vehicle accident aggravated already present lumbar degenerative disc disease and degenerative joint disease of the hips and knees.  This opinion was based on the fact that there was no documentation to support a finding that these disabilities existed prior to the motor vehicle accident in 1987.

The October 2013 VA examination report also includes an opinion that it was "at least as likely as not (less than 50 percent probability)" that the Veteran's current back, hip, and knee disabilities were also due to the natural process of aging.  The examiner reasoned that medical literature indicated that aging was associated with degenerative joint disease.  However, in addition to age-related degenerative changes, the Veteran also had a history of trauma.  Medical literature revealed that accidents and injuries/trauma can cause degenerative arthritis in the joints.  The Veteran sustained a left hip fracture and displacement in 1987 and his right hip showed evidence of degenerative arthritis a few years after his motor vehicle accident.  The accident led to degenerative changes in his hip by the age of 49.  He also developed bilateral knee meniscal tears and degenerative joint disease of the knees and lumbar spine as a result of the trauma coupled with aging.

Lastly, the October 2013 examiner opined that it was not likely ("less likely than not"/"less than 50 percent probability") that the Veteran's current back, hip, and knee disabilities manifested within one year of his separation from service.  The examiner explained that there was no documentation to support a finding that the lumbar degenerative disc disease and degenerative joint disease of the hips and knees manifested within one year of the Veteran's separation from service or that there was chronicity of the claimed disabilities.  Moreover, the Veteran's lay statements were inconsistent and he worked as a professional motorcycle racer and machinist after service.

The December 2003 opinion is of minimal probative value because it is speculative, equivocal, and unaccompanied by any specific explanation or reasoning.  See Hood v. Shinseki, 23 Vet. App. 295, 296 (2009); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed); Perman v. Brown, 5 Vet. App. 237, 241 (1993) (speculative or equivocal medical opinions may be considered "non-evidence" and have no probative value); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).

The April 2007 opinions are adequate to the extent that they are accompanied by specific rationales addressing why a definitive conclusion as to whether the Veteran's current back, hip, and knee disabilities were related to service could not be made.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Nevertheless, the examiner who conducted the examination stated that opinions could not be provided without resort to speculation and this statement weighs neither for nor against the claim.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).

The August 2008 opinion is also of limited probative value because it is partly based on an inaccurate history.  Although the examiner reasoned that there was no evidence of any ongoing back, hip, or knee problems from 1966 until 1987 when the Veteran sustained injuries in a motor vehicle accident, the competent and credible statement from C.H. indicates that the Veteran was treated for such joint problems as early as 1975.  Thus, the August 2008 opinion is of little probative value.  See Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

The September 2010 opinion does not explicitly acknowledge or discuss the Veteran's reports of a continuity of symptomatology in the years since service.  However, as explained above, any reports of a continuity of symptomatology are not deemed to be credible and an opinion based on such an inaccurate history would be inadequate.  See Id.

The Board also notes that the October 2013 opinion pertaining to whether the Veteran's current back, hip, and knee disabilities were related to the natural process of aging is insufficient because it is contradictory.  Nevertheless, as explained below, the probative opinions of record indicate that the Veteran's claimed disabilities are not otherwise related to service.  Thus, a new opinion as to whether the disabilities are related to the aging process is not necessary.

The September 2010 and October 2013 opinions pertaining to whether the Veteran's claimed disabilities are related to service, manifested within one year of his separation from service, or are related to his post-service motor vehicle accident were based upon examinations of the Veteran and a review of his medical records and reported history and they are accompanied by specific rationales that are not inconsistent with the evidence of record.  Thus, these opinions are adequate and entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.

The Veteran has expressed his belief that his current back, hip, and knee disabilities are related to parachuting injuries in service.  However, as a lay person, he can only comment as to symptoms and immediately-observable relationships.  He lacks the expertise in this case, not involving such an immediately observable cause-and-effect relationship, to conclude that his current disabilities are related to any specific injuries in service, as opposed to some other cause.  Rather, it would require medical expertise to evaluate the disabilities, consider all the potential causes, and determine that one was a more likely cause than another.  Hence, the Veteran's opinion on this question is not competent evidence.  38 C.F.R. § 3.159(a)(1), (2) (2013).

There is no other evidence of a relationship between the Veteran's current back, hip, and knee disabilities and service, and neither he nor his representative have alluded to the existence of any such evidence.  Also, as discussed above, the record fails to demonstrate any credible evidence of a continuity of symptomatology.  Thus, the preponderance of the evidence is against a finding that the Veteran's current back, bilateral hip, and bilateral knee disabilities are related to service, manifested in service, or manifested within a year after his November 1966 separation from service.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claims.  The benefit-of-the-doubt doctrine is therefore not for application in this case and the claims of service connection for a back disability, a bilateral hip disability, and a bilateral knee disability must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for a bilateral hip disability is denied.

Entitlement to service connection for a bilateral knee disability is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


